Case 0:19-cv-62533-AHS Document 31 Entered on FLSD Docket 06/02/2020 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-CV-62533-SINGHAL/VALLE
   B2 VENTURES, LLC

           Plaintiff,
   v.

   PRACTICE CATAPULT, LLC

           Defendant.
                                  __/

                                  CONFIDENTIALITY ORDER

           This CAUSE comes before the Court upon Plaintiff’s Motion to Enter Proposed Order

   Regarding Confidentiality (“Motion”) (ECF No. 28). Plaintiff filed the Motion on May 13,

   2020. Defendant’s response was due by May 20, 2020. See (ECF No. 29). To date, however,

   Defendant has failed to respond to the Motion or to this Court’s Order to Show Cause. See (ECF

   No. 30). Accordingly, the Motion is granted by default. The Confidentiality Order is adopted

   and entered substantially as drafted by Plaintiff, with the exception of Paragraph (1)(d)(iv),

   which has been revised as noted below. It is therefore ORDERED:

           1.      Designation of Discovery Materials as Confidential. All documents produced in

  the course of discovery, all Answers to Interrogatories, all Answers to Requests for Admission,

  all Responses to Requests for Production of Documents, all deposition testimony and deposition

  exhibits, and any other documents or information produced during discovery shall be subject to

  this Order concerning confidential information, as set forth below:

           a.      The designation of confidential information shall be made by placing or affixing

        on the document, in a manner which will not interfere with its legibility, the word

        “CONFIDENTIAL” or, if appropriate, "ATTORNEYS' EYES ONLY." One who provides


                                                  1
Case 0:19-cv-62533-AHS Document 31 Entered on FLSD Docket 06/02/2020 Page 2 of 6



     material may designate it as “CONFIDENTIAL” or "ATTORNEYS' EYES ONLY" only

     when such person in good faith believes it contains sensitive personal information, trade

     secrets or other confidential research, development, or commercial information which is in

     fact confidential. A party shall not routinely designate material as “CONFIDENTIAL” or

     "ATTORNEYS' EYES ONLY," or make such a designation without reasonable inquiry

     to determine whether it qualifies for such designation. Except for documents produced for

     inspection at the party’s facilities, the designation of confidential information shall be made

     prior to, or contemporaneously with, the production or disclosure of that information. In the

     event that documents are produced for inspection at the party’s facilities, such documents

     may be produced for inspection before being marked confidential. Once specific documents

     have been designated for copying, any documents containing confidential information will

     then be marked confidential after copying but before delivery to the party who inspected and

     designated the documents. There will be no waiver of confidentiality by the inspection of

     confidential documents before they are copied and marked confidential pursuant to this

     procedure.

        b.        Portions of depositions of a party’s present and former officers, directors,

     employees, agents, experts, and representatives shall be deemed confidential only if they are

     designated as such when the deposition is taken or within five (5) business days after receipt

     of the transcript. All portions of a deposition shall be treated as “ATTORNEYS’ EYES

     ONLY” during the five (5) business day period after receipt of the transcript to permit any

     party to designate any portion of the transcript as “CONFIDENTIAL” or "ATTORNEYS'

     EYES ONLY." Any testimony which describes a document which has been designated as

     “CONFIDENTIAL” or "ATTORNEYS' EYES ONLY," as described above, shall also be




                                                  2
Case 0:19-cv-62533-AHS Document 31 Entered on FLSD Docket 06/02/2020 Page 3 of 6



     deemed to be automatically designated as such.

        c.             Information or documents designated as confidential under this Order shall not

     be used or disclosed by the parties or counsel for the parties or any persons identified in

     subparagraph (d) below for any purposes whatsoever other than preparing for and

     conducting the litigation in which the information or documents were disclosed (including

     appeals).

        d.             The parties and counsel for the parties shall not disclose or permit the disclosure

     of any documents or information designated as confidential under this Order to any other

     person or entity, except that disclosures may be made in the following circumstances:

                  i.          Disclosure may be made to counsel and employees of counsel for the

             parties who have direct functional responsibility for the preparation and trial of the

             lawsuit. Any such employee to whom counsel for the parties makes a disclosure shall

             be provided with a copy of, and become subject to, the provisions of this Order

             requiring that the documents and information be held in confidence.

                 ii.          Disclosure may be made only to employees of a party required in good

             faith to provide assistance in the conduct of the litigation in which the information

             was disclosed.

              iii.            Disclosure may be made to court reporters engaged for depositions and

             those persons, if any, specifically engaged for the limited purpose of making

             photocopies of documents. Prior to disclosure to any such court reporter or person

             engaged in making photocopies of documents, such person must agree to be bound

             by the terms of this Order.

              iv.             Disclosure may be made to consultants, attorneys, investigators, or



                                                        3
Case 0:19-cv-62533-AHS Document 31 Entered on FLSD Docket 06/02/2020 Page 4 of 6



               experts (hereinafter referred to collectively as “experts”) employed by the parties or

               counsel for the parties to assist in the preparation and trial of the lawsuit. Defendant’s

               attorney, Gillis Green, shall be considered an expert under this Order. Prior to

               disclosure to any expert, the expert must be informed of and agree in writing to be

               subject to the provisions of this Order requiring that the documents and information

               be held in confidence.

          e.       Documents designated as "ATTORNEY EYES ONLY" may be disclosed to only

      those persons identified in the preceding subparts of this paragraph, except that such

      information shall not be disclosed to a party or its employees as set forth in paragraph d(ii).

          f.       Except as provided in subparagraph (d) above, counsel for the parties shall keep

      all documents designated as confidential which are received under this Order secure within

      their exclusive possession and shall take reasonable efforts to maintain such documents in

      secure areas.

          g.       All copies, duplicates, extracts, summaries, or descriptions (hereinafter referred

      to collectively as “copies”) of documents or information designated as confidential under

      this Order or any portion thereof shall be immediately affixed with the word

      “CONFIDENTIAL” or the words "ATTORNEYS' EYES ONLY" if those words do not

      already appear.

          2.       Confidential Information Filed with Court. To the extent that any materials

   subject to this Confidentiality Order (or any pleading, motion, or memorandum disclosing,

   discussing, or referencing them) are proposed to be filed or are filed with the Court, those

   materials and papers, or any portion thereof which discloses confidential information, shall be

   filed under seal (by the filing party) with the Clerk of the Court with a simultaneous motion



                                                     4
Case 0:19-cv-62533-AHS Document 31 Entered on FLSD Docket 06/02/2020 Page 5 of 6



   pursuant to local rules (hereinafter the “Interim Sealing Motion”), in accordance with the current

   version of the Court’s Electronic Filing Requirements and Procedures for Civil Cases. Even if

   the filing party believes that the materials subject to the Confidentiality Order are not properly

   classified as confidential, the filing party shall file the Interim Sealing Motion; provided,

   however, that the filing of the Interim Sealing Motion shall be wholly without prejudice to the

   filing party’s rights under paragraph (4) of this Confidentiality Order.

          3.      Party Seeking Greater Protection Must Obtain Further Order. No information

   may be withheld from discovery on the ground that the material to be disclosed requires

   protection greater than that afforded by paragraph (1) of this Order unless the party claiming a

   need for greater protection moves for an order providing such special protection pursuant to Fed.

   R. Civ. P. 26(c).

          4.      Challenging Designation of Confidentiality. A designation of confidentiality

   may be challenged upon motion. The burden of proving the confidentiality of designated

   information remains with the party asserting such confidentiality. The provisions of Fed. R. Civ.

   P. 37(a)(5) apply to such motions.

          5.      Return of Confidential Material at Conclusion of Litigation. At the conclusion

   of the litigation, including any appeal, all material treated as confidential under this Order and

   not received in evidence shall be returned to the originating party. If the parties so stipulate, the

   material may be destroyed instead of being returned. The Clerk of the Court may return to counsel

   for the parties, or destroy, any sealed material at the end of the litigation, including any appeals.

          6.      Applicability to Documents and Information Produced by Third Parties. As used

   throughout this order, “party” includes third parties provided that any such third party agrees in

   writing to be subject to the provisions of this Order.


                                                    5
Case 0:19-cv-62533-AHS Document 31 Entered on FLSD Docket 06/02/2020 Page 6 of 6



          7.      Inadvertent Production of Privileged Material. If a party at any time notifies any

   other party that it inadvertently produced documents or information that are protected from

   disclosure under the attorney-client privilege, work product doctrine, and/or any other applicable
   privilege or immunity, or the receiving party discovers apparently privileged or work product

   material, the inadvertent production shall not be deemed a waiver of the applicable privilege or

   protection. The receiving party shall notify the producing party of any discovery of any

   apparently privileged material. In addition, the obligations of the receiving party shall be those

   set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

          8.      If a party learns that, by inadvertence or otherwise, it has disclosed Confidential

   Information to any person or in any circumstance not authorized under this Order, that party

   must immediately: (a) notify in writing counsel for the designating party of the unauthorized
   disclosures, including all pertinent facts; (b) make every effort to prevent further unauthorized

   disclosure, including retrieving all copies of the Confidential Information from the recipient(s)

   thereof; and (c) inform the person or persons to whom unauthorized disclosures were made of

   all the terms of this Order and to destroy such Confidential Information. Compliance with the

   foregoing shall not prevent a party from seeking further relief from the Court.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Florida, on June 2, 2020.




                                                  ALICIA O. VALLE
                                                  UNITED STATES MAGISTRATE JUDGE




                                                   6
